United States Patent and Trademark Office
    
        
            
                                
            
        
    


Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




POLSINELLI PC900 WEST 48TH PLACESUITE 900KANSAS CITY MO MISSOURI 64112-1895


In re Application of 					:
Herve Guillard 					: Decision on Petition
Serial No.:  16984645					:
Filed:   August 4, 2020		           		:	
Docket No.:  107844-664343


This letter is in response to the Petition under 37 C.F.R. 1.144, filed on July 30, 2021, to review an improper restriction requirement. 
BACKGROUND

On August 26, 2020, the following restriction was made under 35 U.S.C. 121:
Applicant is required under 35 U.S.C. 121 to elect each of the following
species for prosecution on the merits to which the claims shall be restricted if no
generic claim is finally held to be allowable:

1. A single disclosed species of package form (e.g. pouch or sachet).
2. A single disclosed species of package material (e.g. aluminum foil, or the
one or the other material that corresponds to the one or the other of the various recited

hydroxybutyrate from converting to GBL when stored two months at 40C and 75% RH”
or e.g. “has a water vapor transmission rate of less than 7 mg/liter/day).
3. A single disclosed species of pharmaceutical composition property (e.g.
lag time after two-month storage is less than 70 minutes different than the lag time at
the beginning of the storage period; dissolution of gamma-hydroxybutyrate after two-
month storage differs by less than 10% from the dissolution of gamma-hydroxybutyrate
before the storage period; does not contain greater than 3% GHB degradation products
after 6 months of storage).

For each respective group of species, there is an examination and search burden
for these patentably distinct species due to their mutually exclusive characteristics. The
species require a different field of search (e.g., searching different classes/subclasses
or electronic resources, or employing different search queries); and/or the prior art
applicable to one species would not likely be applicable to another species; and/or the
species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35
U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected species, including any claims subsequently added. An argument that a
claim is allowable or that all claims are generic is considered nonresponsive unless
accompanied by an election.

The election of the species may be made with or without traverse. To preserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the election of species requirement, the
election shall be treated as an election without traverse. Traversal must be presented at
the time of election in order to be considered timely. Failure to timely traverse the
requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
added after the election, applicant must indicate which of these claims are readable on
the elected species
.
Should applicant traverse on the ground that the species are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the species to be obvious variants or clearly admit on the record that this is the
case. In either instance, if the examiner finds one of the species unpatentable over the
prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)
of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations


On November 23, 2020, the examiner mailed a non-final Office action.  Claims 1-14 were pending.  Claims 1-5 and 13 were rejected.  Claims 6-12 and 14 were withdrawn from consideration.  The restriction was made final. Claims 3 and 4 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1-5 and 13 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 in view of Mogna (U.S. Patent Application Pub. No.
2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003). Claims 1-5 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003).

On February 5, 2021, applicant filed an amendment and remarks.

On September 19, 2018, the examiner mailed a non-final Office action.  Claims 1-4, 6-7, 9, 11, 13, 16-28, 30, 32, 34, and 36 were pending.  Claims 1-4, 6-7, 9, 11, 13, 16-28, 30, 32, 34 and 36 were rejected.  Amended claims 1-4, 9,16-28, 30, 32, 34, 36 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-77, 83, 96-105,107-118 of co-pending application 14235435 (as amended 8/9/2018). Amended claim 1 and dependent claims 3, 6-7, 9, 11, 13, 16-28, 30, 32, 34, 36 were rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. Claims 1-4, 6, 9, 11, 13, 16-28, 30, 32, 34, 36 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metz et al (W02007106905, published 09/20/2007), in view of Weaver et al (US 20080022422, published 1/24/2008, matured to US Patent 8003772), and Kinney et al (US 20040172682, published 9/2/2014).

On February 24, 2021, the examiner mailed a final rejection. Claims 1-16 were pending in the application. Claims 1 and 13 were rejected. Claim 2-12 and 14-16 were withdrawn from consideration. Claims 1 and 13 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003). Claims 1 and 13 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claims 1 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view ofMogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous
(Engineering Toolbox [online]; 2003).

On April 30, 2021, applicant filed an amendment and remarks.

On April 30, 2021, applicant filed an RCE.

On July 7, 2021, the examiner mailed a non-final Office action. Claims 17-31 were pending. Claim 31 was rejected. Claims 17-30 were withdrawn from consideration. Claim 31 is properly directed to the elected subject matter only. Since claim 31 reads on the elected subject matter, it is being examined at this time. Therefore, newly added claims 17-30 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite. laim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003). 

On July 30, 2021, applicant filed a petition to review the requirement for restriction made final in the referenced application.



DISCUSSION 
Applicant argues “…that there is no adequate case of patentable distinctness between independent claim 31 that is being examined and independent claim 17, which has thus far been refused examination. In the present case, independent claims 17 and 31 both recite the elected subject matter “after 6 months of storage at 40 °C and 75% relative humidity the once-nightly pharmaceutical composition does not contain greater than 3% of gamma-hydroxybutyrate degradation products.” Despite these similarities, the Examiner alleges that claim 31 is directed to the elected subject matter but claims 17-30 are not. There is no reasonable basis for this distinction.. The Examiner's refusal to examine claims 17-30 violates M.P.E.P. 821.03 and 37 C.F.R. 1.145 because the Examiner has provided no reasonable basis how claims 17-30 could possibly be directed to an invention that is either independent or distinct from the elected invention, as the election language Is included therein. The Examiner has provided no adequate case of patentable distinctness between independent claim 31 and independent claim 17. It is basic premise of patent law that any additional limitations in the claim are narrowing—not broadening. Therefore, no “expanding” could have occurred here, since the elected subject matter is clearly present in claim 17 and directed to the same property (degradant content in the composition). Importantly, a good rule of thumb is that different species are supposed to have “mutually exclusive characteristics,” yet here independent claim 17 is clearly reciting the same property (i.e., the amount of degradants), as independent claim 31. There is clearly no difference in examination or search burden for the Examiner in searching a composition reciting amount of degradants. The restriction requirement as applied to independent claim 17 and the claims that depend from claim 17 (i.e., claims 18-30) is therefore improper, and should be overturned.”
Applicants’ argument has been carefully considered and it is persuasive that the position taken by the examiner was in error because the claims are not patentably distinct.

DECISION

The Petition filed on July 30, 2021 by applicant under 37 CFR § 1.144 is GRANTED. 

This application will be returned to the examiner to rejoin claims 17-30 for a proper search and examination.


Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Technology Center 1600